           Case 1:18-cv-01056-RP Document 46 Filed 04/24/19 Page 1 of 7



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION

STEPHEN HISER and DANA ACE,                         §
individually and on behalf of all others            §
similarly situated,                                 §
                                                    §
                Plaintiffs,                         §
                                                    §                   1:18-CV-1056-RP
v.                                                  §
                                                    §
NZONE GUIDANCE, LLC,                                §
                                                    §
                Defendant.                          §

                                               ORDER

        Before the Court is Defendant NZone Guidance, LLC’s (“NZone”) Motion to Dismiss.

(Dkt. 39). Having considered the parties’ submissions, the record, and the applicable law, the Court

will deny the motion.

                                           I. BACKGROUND

        This is a case concerning whether Plaintiffs Stephen Hiser and Dana Ace (collectively,

“Plaintiffs”), were improperly denied overtime compensation under the FLSA. NZone is an oil and

gas services company that provides services such as directional drilling and Measurement While

Drilling (“MWD”) to oil and gas exploration companies. In doing so, NZone hires MWD Operators

and Directional Drillers through third-party entities. (Am. Compl., Dkt. 11, ¶¶ 2–3). Plaintiffs allege

that NZone improperly classified them as independent contractors, rather than employees, and paid

them a day-rate with no overtime compensation in violation of the Fair Labor Standards Act, 29

U.S.C. § 207 (“FLSA”). (Am. Compl., Dkt. 11, ¶¶ 80, 87–90). Plaintiffs bring this action on behalf of

themselves and all other similarly situated MWD Operators and Directional Drillers who worked

for, or on behalf of, NZone; were classified as independent contractors; and were paid a day-rate

with no overtime compensation. (Id. ¶¶ 18, 91–109). Plaintiffs moved to conditionally certify two



                                                   1
            Case 1:18-cv-01056-RP Document 46 Filed 04/24/19 Page 2 of 7



classes of Plaintiffs who were deprived of overtime compensation while working for NZone. (See

Mot. Certify Class, Dkt. 14, at 6).

        On February 13, 2019, NZone filed an answer. (Answer, Dkt. 13). One week later, NZone

moved to dismiss Plaintiffs’ FLSA claims and compel arbitration pursuant to NZone’s agreement

with a third-party staffing entity. (Mot. Compel Arbitration, Dkt. 15). On April 2, 2019, the Court

denied NZone’s motion to compel arbitration. (Sealed Order, Dkt. 36). Three days later, and nearly

two months after NZone first responded to Plaintiffs’ complaint, NZone moved to dismiss

Plaintiffs’ complaint for failure to state a claim. (Mot. Dismiss, Dkt. 39). In its motion, NZone

argues that recent Fifth Circuit precedent decided on February 28, 2019, compels dismissal of

Plaintiffs’ FLSA claims. (See id. at 2).

                                           II. LEGAL STANDARD

        Pursuant to Rule 12(b)(6), a court may dismiss a complaint for “failure to state a claim upon

which relief can be granted.” Fed. R. Civ. P. 12(b)(6). In deciding a 12(b)(6) motion, a “court accepts

‘all well-pleaded facts as true, viewing them in the light most favorable to the plaintiff.’” In re Katrina

Canal Breaches Litig., 495 F.3d 191, 205 (5th Cir. 2007) (quoting Martin K. Eby Constr. Co. v. Dall. Area

Rapid Transit, 369 F.3d 464, 467 (5th Cir. 2004)). “To survive a Rule 12(b)(6) motion to dismiss, a

complaint ‘does not need detailed factual allegations,’ but must provide the [plaintiffs’] grounds for

entitlement to relief—including factual allegations that when assumed to be true ‘raise a right to

relief above the speculative level.’” Cuvillier v. Taylor, 503 F.3d 397, 401 (5th Cir. 2007) (citing Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007)). That is, “a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570).

        A claim has facial plausibility “when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id. “The



                                                       2
           Case 1:18-cv-01056-RP Document 46 Filed 04/24/19 Page 3 of 7



tenet that a court must accept as true all of the allegations contained in a complaint is inapplicable to

legal conclusions. Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Id. Generally, a court ruling on a 12(b)(6) motion may rely

on the complaint, its proper attachments, “documents incorporated into the complaint by reference,

and matters of which a court may take judicial notice.” Dorsey v. Portfolio Equities, Inc., 540 F.3d 333,

338 (5th Cir. 2008) (citations and internal quotation marks omitted). The court reviews only the well-

pleaded facts in the complaint, it may not consider new factual allegations outside the complaint. Id.

                                          III. DISCUSSION

        The FLSA requires employers provide overtime pay for its employees “for a workweek

longer than forty hours.” 29 U.S.C. § 207(a)(1). “If an employer violates the overtime-compensation

requirement, it is ‘liable to the employee or employees affected in the amount of their unpaid

minimum wages, or their unpaid overtime compensation, as the case may be, and in an additional

equal amount as liquidated damages’.” Parrish v. Premier Directional Drilling, L.P., 917 F.3d 369, 379

(5th Cir. 2019) (quoting 29 U.S.C. § 216(b)). In order to establish an overtime-compensation claim

under the FLSA, plaintiffs must establish four elements: “(1) that there existed an employer-

employee relationship during the unpaid overtime periods claimed; (2) that the employee engaged in

activities within the coverage of the FLSA; (3) that the employer violated the FLSA’s overtime wage

requirements; and (4) the amount of overtime compensation due.” Id. (quoting Johnson v. Heckmann

Water Res. (CVR), Inc., 758 F.3d 627, 630 (5th Cir. 2014)).

        NZone only contests the first element: the existence of an employer-employee relationship.

(Mot. Dismiss, Dkt. 39, at 5, 8 (citing Parrish, 917 F.3d at 379)). Whether a worker is an employee

under the FLSA is a question of law. Parrish, 917 F.3d at 377 (citing Brock v. Mr. W Fireworks, 814

F.2d 1042, 1045 (5th Cir. 1987)). “Given the remedial purposes of the [FLSA], an expansive

definition of ‘employee’ has been adopted by the courts.” Id. (quoting Usery v. Pilgrim Equip. Co., Inc.,



                                                     3
           Case 1:18-cv-01056-RP Document 46 Filed 04/24/19 Page 4 of 7



527 F.3d 1308, 1311 (5th Cir. 1976)). In order to determine whether an employer-employee

relationship exists, courts must determine “whether the alleged employees, as a matter of ‘economic

reality,’ are ‘economically dependent’ on the business to which they supply their labor and services’.”

Id. at 379 (quoting Brock, 814 F.2d at 1043). This inquiry “can be ‘very fact dependent’, with ‘facts

pointing in both directions.’” Id. (quoting Carrell v. Sunland Constr., Inc., 998 F.2d 330, 334 (5th Cir.

1993)). In FLSA actions, the Fifth Circuit relies on five, non-exhaustive factors provided in United

States v. Silk, 331 U.S. 704 (1947), to guide this inquiry: “(1) the degree of control exercised by the

alleged employer; (2) the extent of the relative investments of the worker and the alleged employer;

(3) the degree to which the worker’s opportunity for profit or loss is determined by the alleged

employer; (4) the skill and initiative required in performing the job; and (5) the permanency of the

relationship.” Id. (quoting Hopkins v. Cornerstone Am., 545 F.3d 338, 343 (5th Cir. 2008)).

        The Fifth Circuit recently applied these factors in Parrish v. Premier Directional Drilling, L.P.,

917 F.3d 369 (5th Cir. 2019). The issue in Parrish involved a question of law: whether the district

court correctly determined that plaintiffs were employees rather than independent contractors. Id. at

375. The defendant hired directional-driller consultants, but it classified some directional-driller

consultants as employees and others as independent contractors. Id. The plaintiffs, a class of five

directional-driller consultants who were employed on a project-by-project basis, alleged that they

were improperly classified as independent contractors and thus owed overtime compensation under

the FLSA. Id. at 377. Plaintiffs and defendant both moved for summary judgment, and the district

court, in a “comprehensive and detailed opinion” concluded that Plaintiffs were employees. Id. On

appeal, the Fifth Circuit disagreed. Id. The court analyzed each of the Silk factors and concluded that

plaintiffs were properly classified as independent contractors. Id.

        According to NZone, the facts and legal issues in Parrish are identical to those in this case.

(Mot. Dismiss, Dkt. 39, at 4). NZone makes only one argument in its motion to dismiss: “Since this



                                                      4
            Case 1:18-cv-01056-RP Document 46 Filed 04/24/19 Page 5 of 7



Court is bound by the Parrish holding, it accordingly must dismiss this case for failure to state a

legally cognizable claim.” (Id. at 5, 8). Parrish, however, does not mandate this result, especially at this

early stage of litigation.

        First, Parrish did not alter the established framework for determining whether a plaintiff is an

employee under the FLSA. Rather, Parrish was a fact-specific decision limited to the circumstances

of that case—it simply applied the Silk factors to the facts presented by the summary judgment

record. See Parrish, 917 F.3d at 375–77, 381–87. The court did not announce any categorical rule

barring FLSA claims by specific plaintiffs as a matter of law. And the Parrish court cautioned about

the limitations of its holding, noting that the economic realities factors “should not be applied

mechanically,” id. at 380 (quoting Brock, 814 F.2d at 1043), and that the economic realities test is

“not always easy to perform” and “can be ‘very fact dependent’, with ‘facts pointing in both

directions’,” id. at 379 (quoting Carrell, 998 F.2d at 334). Rather than require dismissal, Parrish serves

as an example of the complex analysis that is sometimes required for FLSA overtime cases.

        In fact, the court’s approach in Parrish is consistent with how courts in the Fifth Circuit

approach the economic realities test. Previously, the Fifth Circuit has recognized that “[the

determination of whether an individual is an employee or independent contractor is highly

dependent on the particular situation presented.” Thibault v. Bellsouth Telecomm., 612 F.3d 843, 848

(5th Cir. 2010) (citing Carrell, 998 F.2d at 334). After Parrish, courts have continued to analyze the

economic realities factors on a case-by-case basis by applying the Silk factors. See, e.g., Hobbs v.

Petroplex Pipe & Consr., Inc., 360 F. Supp. 3d 571, 578–84 (W.D. Tex. Mar. 7, 2019) (applying the Silk

factors after a bench trial and distinguishing Parrish to find that plaintiffs were employees); Clay v.

New Tech Global Ventures, LLC, No. 16-296-JWD-CBW, 2019 WL 1528426, at *1 (W.D. La. Apr. 8,

2019) (noting that “Parrish did not change the landscape of Fifth Circuit law” and distinguishing the

facts). In short, Parrish did not announce any change in FLSA law.



                                                     5
           Case 1:18-cv-01056-RP Document 46 Filed 04/24/19 Page 6 of 7



        Most importantly, Parrish was decided at a later stage of litigation. Parrish involved cross-

motions for summary judgment based on a thoroughly developed record after extensive discovery.

By contrast, no discovery has occurred in this case. It is entirely possible that facts presented during

discovery could result in facts that are distinguishable from Parrish, but it is simply too soon to tell.

Additionally, a complaint need only include a “short and plain statement of the claims showing that

the pleader is entitled to relief” under the FLSA. Fed. R. Civ. P. 8(a)(2). “To survive a Rule 12(b)(6)

motion to dismiss, a complaint ‘does not need detailed factual allegations,’ but must provide the

[plaintiffs’] grounds for entitlement to relief—including factual allegations that when assumed to be

true ‘raise a right to relief above the speculative level.’” Cuvillier, 503 F.3d at 401 (citing Twombly, 550

U.S. at 555). “[D]etailed factual allegations . . . are not required to meet Rule 8(a) in the specific

context of FLSA overtime claims.” Hoffman v. Cemex, Inc., No. H-09-3144, 2009 WL 4825224, at *3

(S.D. Tex. Dec. 8, 2009); see also Butler v. TFS Oilfield Servs., LLC, 2017 WL 7052308, at *4 (W.D.

Tex. May 17, 2017) (finding that plaintiffs’ allegations that they worked over forty hours per week

without overtime was sufficient to state an FLSA claim, despite a lack of “detailed factual

allegations”); Solis v. Time Warner Cable San Antonio, L.P., No. 10-CA-0231-XR, 2010 WL 2756800, at

*2 (W.D. Tex. July 13, 2010) (same). At the motion to dismiss stage, Plaintiffs need only allege

sufficient facts, taken as true, to plausibly state NZone’s status as an “employer” under the FLSA.

        Plaintiffs have done so here. Unlike the plaintiffs in Parrish, Plaintiffs specifically allege that

they were not employed on a project-by-project basis. (See Am. Compl., Dkt. 11, ¶ 75). Plaintiffs

further allege that they worked exclusively for NZone during a specific time period, and that the

work they performed was an essential part of NZone’s core business. (Id. ¶¶ 42, 46, 51–52).

Plaintiffs also allege that they were “economically dependent on NZone” and that “NZone

exercised control over all aspects of their jobs.” (Id. ¶¶ 47, 65–66). Specifically, Plaintiffs allege that

NZone dictated “the days and hours they worked and the rate they were paid,” controlled the time



                                                      6
           Case 1:18-cv-01056-RP Document 46 Filed 04/24/19 Page 7 of 7



and place Plaintiffs worked, provided the tools and equipment they used, and enforced mandatory

compliance with its policies and procedures. (Id. ¶¶ 47, 49, 53–55, 57–59). Plaintiffs also allege that

they were not required to possess any unique or specialized skills to perform their job duties. (Id. ¶¶

50, 70). According to Plaintiffs, NZone misclassified them as independent contractors rather than

employees (Id. ¶¶ 38, 80, 85). These allegations, taken as true, raise a plausible claim that NZone was

Plaintiffs’ employer under the FLSA.

        “Given the fact-intensive nature of the economic reality analysis, as well as the requirement

that the Court credit plaintiffs’ plausible allegations on a motion to dismiss, such allegations are

sufficient to survive a motion to dismiss.” Crosby v. Cox Commc’ns, Inc., No. 16-6700, 2016 WL

6403348, at *3 (E.D. La. Oct. 28, 2016); see also Fernandez v. JaniKing Int’l, Inc., No. H-17-1401, 2018

WL 539364, at *3 (S.D. Tex. Jan. 8, 2018) (finding that allegations meeting at least two elements of

the economic reality test was sufficient to survive a motion to dismiss). Whether Plaintiffs can

present evidence supporting their claims that they were misclassified as independent contractors

rather than employees is best reserved for another day on a more developed record.

                                         VI. CONCLUSION

        For these reasons, IT IS ORDERED that Defendant’s Motion to Dismiss, (Dkt. 39), is

DENIED.

        SIGNED on April 24, 2019.




                                               ROBERT PITMAN
                                               UNITED STATES DISTRICT JUDGE




                                                    7
